                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION


UNITED STATES OF AMERICA                    §
                                            §
                                            §
v.                                          §   NO. 3:16-CR-0221-K (02)
                                            §
REINALDO JAIMES,                            §
                                            §
Defendant                                   §

             MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge Renee Harris Toliver for consideration. The Court

has received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. The Defendant waived allocution before this Court, and waived

his right to object to the Report and Recommendation.

       The Court has considered the Report and Recommendation as well as the

objections.   The Court sustains Defendant’s Objections to the Report and

Recommendation on compassionate release grounds.

       It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court. It is further ORDERED that the Defendant be

committed to the custody of the Bureau of Prisons to be imprisoned for a term of (18)

eighteen months, with no additional term of Supervised Release to follow.


NO. 3:16-CR-0404-K (01)
PAGE 1
      The Defendant shall receive credit for time served prior to revocation. Further,

the Court recommends that the defendant be allowed to serve his sentence at Bureau

of Prisons facility in the Dallas-Fort Worth area.

      SO ORDERED.

      Signed June 30th, 2021.




                                        ___________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




NO. 3:16-CR-0404-K (01)
PAGE 2
